Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Status
Claims 2, 16 have been cancelled.  Claims 21, 22 are newly added. Claims 1, 3-15, 17-22 are pending.

Response to Applicant Remarks
 Applicant is of the opinion that claim amendments have overcome the prior art.  Applicant’s remarks are persuasive and prior rejections under 35 USC 103 are withdrawn. 

Allowable Subject Matter
Claims 1, 3-15, 17-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to recite,  “...receiving, from at least one of the first computing device and the second computing device, a request to finalize the contract; and adding a third transaction to the distributed ledger, the third transaction generated at least in part based on a finalized version of the contract, wherein the third transaction includes (i) a hash generated at least in part based on an image of the finalized version of the contract and (ii) a smart contract executable to ensure compliance with one or more conditions specified within the contract.”, and independent claim 15 recites similar limitations.
However, prior art does not specifically disclose the amended limitation regarding generating and adding to a distributed ledger both a hash generated based on a finalized contract image and a smart contract executable to ensure contract compliance.  
Prior art of record, Ford (US Publication 2016/0260171), discloses the smart contract executable being recorded in the distributed ledger ([95], “...All of the code that implements the Escrow may be recorded in the secure distributed transaction ledger, and is open to public inspection; in this way, Sellers and Buyers are free to use one Escrow implementation, or another, based upon the results of their assessment of the trustworthiness of the Escrow's implementation.”).  Ford also discloses information related to a finalized version of a contract stored in the blockchain ([115], Figure 3, Proposal accepted, “…the Seller examines the block chain to determine whether it contains a message that is relevant to the Seller…examples of messages that may be received include…a Proposal Accepted message 330…”). However, Ford does not specifically disclose the distributed ledger comprising a hash generated at least in part based on an image of the finalized version of the contract.
Prior art of record, Witkowski (US Publication 2020/0380512), discloses a hybrid system where data may be stored off-Blockchain, and smart contracts can be executing on-chain (see Figure 2B, [48], “...Off-Block apparatus 250, such as controllers and/or control systems 221-223 may interact with pipeline systems 210 and accomplish one or both of: control a transfer of natural gas; and memorialize a transfer of natural gas. Nodes 221-223 that are Off-Chain are capable of containing unique data. The controllers and/or control systems 221-223 may in turn receive instruction from a Blockchain node...” [59], “...versioning of smart contracts used in conjunction with a transfer of natural gas and stored on the Blockchain 410...”).  However, Witkowski does not specifically disclose the distributed ledger comprising a hash generated at least in part based on an image of the finalized version of the contract in conjunction with the executing smart contract stored on the blockchain.  
Prior art of record, Turgman (US Publication 2020/0364813), discloses a smart contract generator generating smart contract source code ([46], “...FIG. 4, after the user-specified parameters of the smart contract being negotiated are finalized via smart content generator GUI 116A, the user-specified terms (shown as user-specified parameters 416) are provided to smart contract generator 106 via browser 136A. Variable replacer 402 of smart contract generator 406 may be configured to replace the variables in the smart contract source code file (shown as source file 412) associated with the smart contract template with user-specified parameters 416.”; [47], “...In step 304, the contract is compiled with the user-specified parameters into a format suitable for the blockchain. For example, with reference to FIG. 4, compiler 404 may be configured to compile source code file 412 with the user-specified parameters 416 into a format suitable for the blockchain maintained by blockchain network 112. For instance, compiler 404 may compile source code file 412 into byte code 414. In an embodiment in which source code file 412 is written in the Solidity programming language, compiler 404 may be a Solidity-based compiler.”)  However, Turgman does not specifically disclose the hybrid- contract system comprising the distributed ledger comprising a hash generated at least in part based on an image of the finalized version of the contract in conjunction with the executing smart contract stored on the blockchain.
Prior art of Hodgson (US Publication 2018/0349706) discloses smart contracts deployed on the blockchain, displaying transaction receipts or state information from the smart contracts in a web interface, and a decentralized storage platform for static storage ([59], “...In the context of Ethereum™, DApp 136 is backed by smart contracts 502 which are deployed on the Ethereum™ blockchain platform that is maintained by the Ethereum™ nodes or peers worldwide... DApp 136 can use a ...decentralized storage platforms...for static storage...”, Figure 5).  However, Hodgson does not specifically disclose the system comprising a distributed ledger comprising a hash generated at least in part based on an image of the finalized version of the contract in conjunction with the executing smart contract stored on the blockchain.
Prior NPL reference, “Where the contract code located physically and how it can be accessed?”, downloaded from https://ethereum.stackexchange.com/questions/54655/where-the-contract-code-located-physically-and-how-it-can-be-accessed , dated July 2018 and attached as a PDF file, discloses smart contract being stored on blockchain as code, “...Ethereum Smart Contracts are deployed as a transaction with code data along with it. Now, like any other transaction contract gets stored on Blockchain....”  However, the cited NPL reference, “Where the contract code located physically and how it can be accessed?”, does not specifically disclose the system comprising a distributed ledger comprising a hash generated at least in part based on an image of the finalized version of the contract in conjunction with the executing smart contract stored on the blockchain.
No other art has been found to correct the deficiencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685           
                                                                                                                                                                                            /JAMES D NIGH/ Senior Examiner, Art Unit 3685